Citation Nr: 1757827	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-07 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1974 to March 1981.  His period of service from March 1, 1974 to March 2, 1979 has been deemed an honorable period of service, such that compensation benefits may be awarded on the basis of that service.  However, his subsequent service dating to March 6, 1981, has been deemed by VA to be a period for which the Veteran was ineligible for compensation based on his reasons for discharge.  See VA's March 18, 1982 Administrative Decision.  

The Veteran passed away in February 2008, and the Appellant claims as is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in February 2008; the immediate cause of death was atherosclerotic coronary artery disease, as due to cardiac arrest, due to chronic pulmonary disease.  At the time of the Veteran's death, he was not service-connected for any disabilities.

The Appellant asserts that the Veteran's fatal heart and lung disease were incurred in service.  The Veteran's service treatment records document complaints of, and treatment for chest pain, shortness of breath and elevated blood pressure.  For example, in July 1975 the Veteran complained of shortness of breath and sweating when stressed.  The examiner found the lungs were clear and the heart was regular.  The impression noted by the physician at that time was hyper-ventilation syndrome and allergic asthma.  An April 12, 1978 Chronological Record of Medical Care notes a history of increased blood pressure in 1974-1975, with a blood pressure that day of 170/84.  There was also an April 25, 1978 treatment note indicating that the Veteran had been brought in to the emergency room after passing out at work that morning, and having a several week history of episodes of mild to moderate chest pain starting in the upper chest and descending down his chest with intermittent sharp needle like pain lasting for several seconds to several minutes.  Upon separation from service the Veteran noted in an November 1980 Report of Medical History that he had experienced a history of shortness of breath, pain or pressure in the chest, palpitation or pounding heart, and high or low blood pressure.  

VA obtained a medical opinion in 2009 addressing the etiology of the Veteran's fatal heart and lung disease.  Although the examiner indicated that the Veteran's in-service symptoms were non-cardiac in origin and not related to subsequent development of heart disease, the examiner did not specifically address whether the Veteran's lung disease was related to his period of service.  Moreover, the examiner added that the Veteran's pulmonary disease and coronary artery disease were most likely due to other causes to include hypertension.  As noted above, the Veteran was noted to have elevated blood pressure readings during service, and the Appellant asserts that the Veteran's hypertension was incurred during service, and contributed to the development of his fatal disabilities.   The Board believes another medical opinion should be obtained on remand, that fully addresses the Veteran's in-service treatment, both fatal conditions, as well as the extent to which hypertension may be related to service, and/or contributory to the Veteran's fatal heart and lung disease.



Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from an appropriate medical professional regarding the onset and etiology of the Veteran's fatal heart and lung disabilities.  The opinion provider should review the claims file, to specifically include records of in-service treatment for shortness of breath, chest pain, and high blood pressure, as well as post-service treatment for coronary artery disease and pulmonary disease.  Upon review of the record, the physician should respond to each of the following questions:

a.) Is it at least as likely as not (50 percent or greater probability) that the Veteran's fatal heart disability had its onset in, or is otherwise related to his first period of active duty service, from March 1974 to March 1979?   

b.) Is it at least as likely as not that the Veteran's fatal chronic pulmonary disease had its onset in, or is otherwise related to his first period of active duty service, from March 1974 to March 1979?

c.) Is it at least as likely as not that the Veteran's hypertension had its onset in, or is otherwise related to his first period of active duty service, from March 1974 to March 1979.  If so, is it also at least as likely as not that the Veteran's hypertension caused or aggravated the Veteran's fatal heart or lung disease beyond its natural progression?  
All opinions should be accompanied by supporting clinical rationale.  In providing responses, the physician should consider and comment upon the Veteran's in-service treatment for chest pain, shortness of breath and elevated blood pressure.

2. After completion of the above, re-adjudicate the claim.  If the benefit sought on appeal remains denied, the AOJ should issue the Appellant and her representative a Supplemental Statement of the Case.  After the Appellant and her representative are given opportunity to respond, the case should be returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




